
	
		II
		112th CONGRESS
		2d Session
		S. 3348
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  multifamily transitional housing loan program of the Department of Veterans
		  Affairs, and for other purposes.
	
	
		1.Authority for payment by
			 Secretary of Veterans Affairs of guarantees for loans guaranteed by Secretary
			 for multifamily transitional housing projectsSection 2053 of title 38, United States
			 Code, is amended by striking subsection (a) and inserting the following new
			 subsection (a):
			
				(a)(1)Notwithstanding any
				other provision of law, the Secretary may, for any loan guaranteed under this
				subchapter, pay the guarantee, in part or in full, if the loan is not in
				default. Such guarantee payment may include amounts necessary to extinguish the
				loan and pay all prepayment premiums and transaction costs.
					(2)The Secretary may forgive, waive,
				release, or discharge a borrower’s liability to the Secretary with respect to a
				loan or a guarantee for the loan for any loss resulting from a payment made
				under paragraph (1).
					(3)The amount resulting from a decision
				of the Secretary to forgive, waive, release, or discharge any repayment
				obligation owed by the borrower to the Secretary with respect to a loan
				guaranteed by the Secretary under this subchapter for a multifamily
				transitional housing project—
						(A)shall not be included in the
				borrower’s gross income;
						(B)shall be treated as an amount not
				derived from a Federal grant for purposes of subsection (d)(5)(A) of section 42
				of the Internal Revenue Code of 1986; and
						(C)shall not otherwise reduce the
				borrower’s depreciable basis or eligible basis (for purposes of such section
				42) of such housing
				project.
						.
		
